 



EXHIBIT 10.B
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made the 15th day of May, 2007 (the
“Effective Date”) by and between Paul B. Dykstra (“Dykstra”) and Viad Corp, a
Delaware corporation (“Viad”).

1.   Employment.       Viad hereby agrees to and does hereby employ Dykstra as
President and Chief Executive Officer, and Dykstra hereby agrees to accept
employment with Viad as President and Chief Executive Officer, for the
Employment Period (“Employment Period”) set forth in Paragraph 2 below upon the
terms and conditions set forth in this Agreement. Dykstra agrees to serve as a
member of Viad’s Board of Directors during the Employment Period, and agrees to
resign from Viad’s Board of Directors upon the termination of his employment
hereunder.   2.   Employment Period.       The Employment Period shall commence
on the Effective Date of this Agreement and, subject to the provisions of
Paragraphs 5 and 6 below, shall continue for a period of two (2) years. The
Employment Period shall thereafter be extended, subject to the provisions of
Paragraphs 5 and 6 below, for an additional period of one (1) year commencing on
the first anniversary of the Effective Date and on each succeeding anniversary
of the Effective Date thereafter, unless the Human Resources Committee of the
Viad Corp Board of Directors provides written notice at least six (6) months
prior to any such anniversary date of its intent not to extend the Employment
Period. Any such notice of intent not to extend the Employment Period shall
constitute a termination by Viad Not for Cause under Paragraph 5(a), below. It
is understood that Dykstra’s employment may be terminated earlier by either
party subject to the rights and obligations of the parties as set forth herein.
  3.   Performance.       Throughout the Employment Period and excluding any
periods of vacation and sick leave to which Dykstra is entitled, Dykstra shall
devote such attention and time as is necessary and appropriate to fulfill his
duties as Chief Executive Officer and, to the extent necessary to discharge the
responsibilities assigned to Dykstra under this Agreement, use his reasonable
best efforts to carry out such responsibilities faithfully and efficiently. It
shall not be considered a violation of the foregoing for Dykstra to (A) serve on
corporate, civic or charitable boards or committees, provided that he provides
advance notice of his intention to do so to the Corporate Governance and
Nominating Committee of the Viad Corp Board of Directors and that the Committee
has no objection, (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions and, (C) manage personal investments, so long as such
activities do not significantly interfere with the performance of Dykstra’s
responsibilities as an employee of Viad Corp in accordance with this Agreement.
  4.   Compensation and Benefits.

  (a)   For all services to be rendered by Dykstra in any capacity during the
Employment Period, Dykstra shall be paid as annual compensation an initial base
salary of $600,000. Dykstra’s base salary shall be reviewed at least annually by
the Human Resources Committee of the Viad Corp Board of Directors, which may in
its sole discretion recommend an increase to the base salary, subject to
approval by the Viad Corp Board of Directors.     (b)   In addition to his base
salary, Dykstra shall also be eligible during the Employment Period to
participate in the Viad Corp Management Incentive Plan, as amended from time to
time (or any successor plan) (“MIP”). The annual MIP bonus target shall be
established by the Board of Directors for each calendar year during the term of
this Agreement. Any bonus payments shall be paid in accordance with the terms of
the MIP.     (c)   During the Employment Period, Dykstra shall be eligible to
participate in all long- term incentive programs covered under the Viad Corp
2007 Omnibus Incentive Plan, as amended from time to time (or any successor
plan), including, but not limited to, any programs providing for awards of stock
options,

-1-



--------------------------------------------------------------------------------



 



      restricted stock, performance-based restricted stock, and performance
units, as such programs may be amended from time to time.

  (d)   Dykstra shall be eligible to participate in all applicable employee
health and welfare benefit plans, on such terms and conditions as may be in
effect and/or amended from time to time. In addition, Dykstra shall be eligible
to participate in the Senior Executive Medical Plan. He shall also be eligible
for post-retirement medical coverage under Viad’s post-retirement medical plan
as amended from time to time, regardless of his age at time of retirement or
termination (except in the case of a “For Cause Termination”); however, benefits
would not commence until age 55.     (e)   Dykstra shall be eligible for all
such retirement benefits as are provided pursuant to “Schedule B” of the Viad
Corp Supplemental Executive Retirement Plan, as amended from time to time, and
for all other retirement benefits of whatever kind or nature provided by Viad
from time to time to “Schedule B” participants.     (f)   During the Employment
Period, Dykstra shall be entitled to company-paid tax and financial counseling
services, payment of health club, luncheon club, airline club, and country club
dues, the use of a cell phone, the use of an automobile plus related expenses,
reserved parking, a home security system, an annual executive physical
examination, and such other perquisites as may be deemed reasonable and
appropriate for an executive in his position, all in accordance with the terms
and conditions of applicable Viad policies as amended from time to time.
Notwithstanding the foregoing, Viad shall have the right to make an annual cash
payment to Dykstra in lieu of such benefits, provided that similar payments in
lieu of benefits are being made to other Viad executive officers. Dykstra also
shall be entitled to travel first class on commercial airlines for
business-related travel.     (g)   During the Employment Period, Dykstra shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
in carrying out his duties under this Agreement, provided that he complies with
Viad’s policies, practices and procedures for submission of expense reports,
receipts, or similar documentation of such expenses.     (h)   During the
Employment Period, Dykstra shall be entitled to paid vacation of five (5) weeks
per year.

5.   Termination with Severance Allowance.

  (a)   Termination by Viad Corp Not for Cause. In the event of the termination
of Dykstra’s employment by Viad during the Employment Period for any reason
other than for Cause (as defined in paragraph 6(a)), or as a result of Dykstra’s
death, disability, or retirement, Viad shall:

  (i)   Pay Dykstra a severance allowance in an amount equal to the sum of
(x) two times his then-current base salary, plus (y) a pro-rata portion of his
then-current target bonus, to be paid in a lump sum on the fifth (5th) business
day next following the occurrence of both: (1) the expiration of all applicable
legally required waiting periods for valid waivers of employment-related claims
under the Release contemplated by Paragraph 5(c) (including any waiting period
required for an employee’s option to revoke such Release) (“Waiting Periods”)
and (2) the termination of his employment. For purposes of this Agreement,
“termination of employment” shall have the same meaning as “separation from
service”;     (ii)   Continue the benefits described in Paragraph 4(d) at the
same cost to Dykstra for a period of two years. During the two-year period,
Dykstra shall not be eligible for post-retirement medical coverage, but shall
remain eligible for any applicable post-retirement medical benefits that are
made generally available to Viad employees following the two-year period;
however, Dykstra may not begin receiving benefits under the post-retirement
medical plan until he reaches age 55;     (iii)   Prorate the vesting of any
unvested stock options, restricted stock awards, or other equity incentives
other than performance-based awards, including, but not limited to, performance
unit incentive plan (PUP) awards or performance-based restricted stock awards
(it being expressly understood that this

-2-



--------------------------------------------------------------------------------



 



      Paragraph 5(a)(iii) shall be deemed to amend any contrary provisions of
any stock option agreement or restricted stock agreement held by Dykstra on or
after the Effective Date);     (iv)   Make a pro-rata payment (within thirty
(30) days after achievement has been determined based on Viad’s standard
practice) of any outstanding performance-based awards, including, but not
limited to, PUP and/or performance-based restricted stock awards (based on
achievement of the defined targets for such awards) (it being expressly
understood that this Paragraph 5(a)(iv) shall be deemed to amend any contrary
provisions of any PUP or performance-based restricted stock agreement held by
Dykstra on or after the Effective Date); and     (v)   Pay for the cost of
outplacement services for Dykstra for a period of no more than two (2) years, or
Dykstra’s placement with a new employer, if earlier, up to a maximum of $50,000,
not to exceed $25,000 per calendar year.

    Subject to Paragraph 5(d) said severance allowance shall be in lieu of any
and all other severance that might be payable to Dykstra under any Viad
severance policies. If Viad discovers after the termination of Dykstra’s
employment that there existed grounds to terminate his employment for Cause,
then Viad shall be relieved of any obligation to provide any further severance
allowance or benefits, and Dykstra shall be required to return any severance
allowance already paid to him.

  (b)   Termination by Dykstra for Good Reason. In the event that Dykstra
terminates his employment for “Good Reason” as defined herein, Viad shall
provide the same payments and benefits described in Paragraph 5(a), which shall
be in lieu of any and all other severance that might be payable to Dykstra under
any Viad severance policies. Dykstra shall notify Viad of the existence of one
or more of the Good Reason conditions set forth below within ninety (90) days of
such condition’s initial occurrence and thereupon Viad shall have thirty
(30) days to remedy such condition or conditions. If Viad remedies such
condition or conditions it shall not be required to pay such amounts as
described under this paragraph 5(b). If such condition is not remedied in a
timely manner, Dykstra shall separate from service within ten days after the
expiration of the thirty day remedy period set forth above. Payment by Viad
pursuant to this paragraph 5(b) of the amount described in Paragraph 5(a)(i)
shall be made in a lump sum on the fifth (5th) business day next following the
occurrence of both: (1) the expiration of all applicable legally required
Waiting Periods as defined in paragraph 5(a) and (2) the termination of his
employment.

    Dykstra shall have “Good Reason” to terminate his employment if without
Dykstra’s consent and as a result of Viad’s actions:

  (i)   There is a material reduction or change in his authority, duties, or
responsibilities;     (ii)   There is a material reduction in his base salary,
unless, pursuant to direction by the Viad Corp Board of Directors, any such
reduction is made in concert with and in an amount not greater than the
percentage adjustment mandated as an “across the board” reduction in base salary
for all Viad and operating company officers subject to the reporting
requirements of Section 16 of the Securities Exchange Act of 1934;     (iii)  
There is a material change in Dykstra’s reporting requirements whereby Dykstra
is required to report to an employee other than reporting directly to Viad
Corp’s Board of Directors;     (iv)   Dykstra is required to relocate to a
location that would cause his commute to increase by more than 50 miles;     (v)
  Viad commits a material breach of this Agreement; or     (vi)   A successor to
Viad fails to assume Viad’s obligations to Dykstra under this Agreement.

  (c)   Release, Waiver and Covenant Not To Sue. In order to obtain the
severance allowance provided for in this Agreement, Dykstra must execute a
complete release of all claims, waiver of rights and covenant not

-3-



--------------------------------------------------------------------------------



 



      to sue in form and substance satisfactory to Viad in its reasonable
discretion (the “Release”). Viad shall have no obligation to pay any severance
allowance unless Dykstra shall have signed such Release within the then
applicable legally required time period for valid waivers of employment-related
claims. Viad shall present Dykstra with such form of Release at least three
(3) days before the date of Dykstra’s separation from service.

  (d)   Change of Control. In the event that Dykstra’s employment terminates in
connection with a “Change of Control” as defined in the Viad Corp Executive
Severance Plan (Tier I), Dykstra’s rights to severance payments and benefits, if
any, shall be exclusively as established in the Viad Corp Executive Severance
Plan (Tier I). Those payments and benefits shall be provided in lieu of the
payments and benefits set forth in this Section 5.

6.   Termination without Severance Allowance.

  (a)   Termination by Viad for Cause. Viad may terminate Dykstra’s employment
for Cause at any time without incurring any further obligation of any kind under
this Agreement. For the purpose of this Agreement, termination of Dykstra’s
employment shall be for “Cause” only if the termination results from:

  (i)   Dykstra’s material breach of this Agreement;     (ii)   Dykstra’s
willful and continued failure to perform the required duties of his position, if
Dykstra shall have failed to remedy such alleged failure within thirty (30) days
after Dykstra’s receipt of written notice from the Viad Corp Board of Directors;
    (iii)   Dykstra’s breach of his fiduciary duty to Viad;     (iv)   Dykstra’s
material breach of the Viad Corp Code of Ethics, Always Honest policy, or other
code of conduct in effect from time to time, provided that any fraudulent or
dishonest act shall be considered material regardless of size;     (v)  
Dykstra’s willful or gross misconduct; or     (vi)   Dykstra’s conviction or
guilty plea to a felony or to a misdemeanor involving an act or acts of fraud,
theft or embezzlement.

  (b)   Termination by Dykstra Without Good Reason. Dykstra shall have the right
to terminate his employment in his sole discretion by providing six (6) months’
notice of his intent to resign. Dykstra shall in that event receive no severance
allowance or compensation, other than normal compensation up to the termination
date and a pro-rata portion of any earned management incentive plan bonus
through such date.     (c)   Death. In the event of Dykstra’s death during the
Employment Period, Viad shall have no obligations under this Agreement to
provide any severance allowance, but without prejudice to any benefits or rights
otherwise due in respect of Dykstra’s death, including, but not limited to, life
insurance and benefits or rights pursuant to compensation plans and related
agreements.     (d)   Retirement. In the event of Dykstra’s voluntary “normal
retirement” or “early retirement” during the Employment Period pursuant to the
terms of the Viad Corp Retirement Income Plan (now entitled the MoneyGram
Pension Plan), Viad shall have no further obligations under this Agreement,
whether to provide severance allowance or otherwise, except as follows:

  (i)   Dykstra will then be provided with office space and secretarial support,
at Viad’s expense, for a period of five (5) years;

-4-



--------------------------------------------------------------------------------



 



  (ii)   Dykstra shall be eligible for any benefits or rights otherwise due in
respect of Dykstra’s retirement, including, but not limited to, post-retirement
medical coverage and benefits or rights pursuant to compensation plans and
related agreements; and     (iii)   Dykstra will be entitled to a pro-rata
portion of any earned management incentive plan bonus calculated through the
retirement date.

  (e)   Disability.

  (i)   In the event of Dykstra’s disability during the Employment Period,
Dykstra’s employment shall be terminated and Viad shall have no further
obligations under this Agreement to provide any severance allowance, except that
Dykstra shall be eligible for any benefits or rights otherwise due in respect of
Dykstra’s disability including, but not limited to, benefits or rights pursuant
to compensation plans and related agreements.     (ii)   The term “disability”
as used in this Agreement shall mean an illness or impairment occurring during
the Employment Period which prevents Dykstra from performing the essential
functions of his job under this Agreement, with reasonable accommodations (as
defined by federal and Arizona disability laws), for a period of six consecutive
months. The period of employment shall be deemed to have ended as of the close
of business on the last day of such six-month period but without prejudice to
any payments due Dykstra from any disability policy or disability insurance.

7.   Confidentiality, Noncompetition and Nondisparagement.

  (a)   Dykstra shall hold in a fiduciary capacity for the benefit of Viad all
proprietary or confidential information, knowledge or data relating to Viad or
any of its businesses that Dykstra obtains during his employment that is not
public knowledge (other than as a result of his violation of this Paragraph 7(a)
(“Confidential Information”). Dykstra shall not, during his employment or at any
time thereafter, communicate, divulge or disseminate any Confidential
Information for any reason or purpose whatsoever, except with the prior written
consent of Viad or as otherwise required by law or legal process, nor shall he
make any use of such Confidential Information for his own purposes.     (b)  
During the Noncompetition Period (as defined below), Dykstra shall not, without
the prior written consent of the Viad Corp Board of Directors, engage in or
become associated with any Competitive Activity (as defined below). For purposes
of this Paragraph 7(b):

  (i)   the “Noncompetition Period” means two (2) years from the effective date
that Dykstra‘s employment with Viad terminates.     (ii)   a “Competitive
Activity” means (1) accepting employment with, consulting for, or otherwise
assisting any competitor of Viad, its subsidiaries or affiliates; (2) inducing
any employee of Viad, its subsidiaries or affiliates to terminate his or her
employment; (3) soliciting, diverting or attempting to take away any of Viad’s
or its subsidiaries’ or affiliates’ customers or business on behalf of a
competitor or himself; or (4) otherwise interfering in a similar manner with the
business of Viad, its subsidiaries or affiliates.

  (c)   In addition, the Patent and Trade Secret, Use of Company Owned and
Issued Computer Systems, and Always Honest Agreements between Viad and Dykstra
shall remain in full force and effect according to their terms. The agreements
and obligations of Dykstra pursuant to this Paragraph 7 shall be in addition to
and not in substitution for his agreements and obligations pursuant to the
Patent and Trade Secret, Use of Company Owned and Issued Computer Systems, and
Always Honest Agreements.     (d)   Dykstra agrees that he will not disparage
Viad, its subsidiaries, affiliates, directors, officers, employees or agents.
Viad agrees that it will not disparage Dykstra.

-5-



--------------------------------------------------------------------------------



 



8.   Post-Employment Obligations.       At all times after the termination of
his employment, at the request of Viad:

  (a)   Dykstra shall provide reasonable and necessary assistance to assure an
orderly transition of duties to his successor, including but not limited to the
introduction of his successor to key Viad customer accounts; and     (b)  
Dykstra shall cooperate with Viad with respect to any claims or lawsuits by or
against Viad as to which Dykstra has knowledge of the facts involved in such
claims or lawsuits. Dykstra shall make himself available to Viad for this
purpose upon reasonable notice but without the need of subpoena, and shall be
entitled to reasonable compensation for his time and expenses in rendering such
cooperation. Further, Dykstra shall decline to voluntarily aid, assist or
cooperate with any party who has claims or lawsuits against Viad, or with their
attorneys or agents. Viad and Dykstra both acknowledge, however, that nothing in
this paragraph shall prevent Dykstra from honestly testifying at an
administrative hearing, arbitration, deposition or in court in response to a
lawful and properly served subpoena in a proceeding involving Viad and that the
intention and expectation of both parties is that Dykstra would testify honestly
in any such proceedings.

9.   Arbitration.       The parties agree that they shall submit any dispute
regarding the performance or breach of any of the provisions of this Agreement,
or any other dispute relating to Dykstra’s employment with Viad and/or the
termination thereof, to binding arbitration under the then-applicable rules of
the American Arbitration Association. As the sole exception to the scope of this
Paragraph 9, the parties agree that any claims arising from an alleged breach of
Paragraph 7 need not be submitted to arbitration, and that instead Viad shall be
entitled to seek injunctive and other relief from a Court of competent
jurisdiction.       If Dykstra is required to institute arbitration proceedings
because of Viad’s alleged breach of this Agreement and prevails on at least one
material issue in dispute, Viad shall pay his reasonable attorneys’ fees and
associated costs, up to a maximum of $100,000 to be paid by Viad within thirty
(30) days of Dykstra’s submission of a request for payment accompanied by
supporting documentation.   10.   Successor in Interest.       This Agreement
and the rights and obligations hereunder shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives, and
shall also bind and inure to the benefit of any successor of Viad by merger or
consolidation or any purchaser or assignee of all or substantially all of its
assets. Except to any such successor, purchaser, or assignee of Viad, neither
this Agreement nor any rights or benefits hereunder may be assigned by either
party hereto.   11.   Construction.       Whenever possible, each provision of
this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law. If any provision of this Agreement shall be
prohibited by or is found to be invalid under applicable law, then such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. It is the express intent of the parties
that in that event, this Agreement shall be revised and enforced to the maximum
extent permitted under applicable law.   12.   Governing Laws.       This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Arizona.

-6-



--------------------------------------------------------------------------------



 



13.   Notices.       Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing sent by Certified Mail, Return
Receipt Requested:

     
If to Dykstra:
  Viad Corp
 
  1850 N. Central Avenue, Suite 800
 
  Phoenix, AZ 85004-4545

    with a copy to Dykstra’s then-current home address, as reflected in Viad’s
human resources files.

     
If to Viad Corp:
  Viad Corp
 
  1850 N. Central Avenue, Suite 800
 
  Phoenix, AZ 85004-4545
 
  Attention: Chairman of the Human Resources Committee

    with a copy to Vice President, Human Resources and Administration.   14.  
Terms of this Agreement Prevail Over Inconsistent Terms of Any Other Agreement
or Document; Amendment of Agreement.       It is possible that Dykstra has
during his employment with Viad executed a number of agreements or become a
participant in various plans or programs which contain terms inconsistent with
the terms of this Agreement, particularly with respect to, but not limited to,
the issues of termination of employment, severance benefits, restrictive
covenants, employment benefits, and the availability of attorney’s fees in the
event of a breach. It is anticipated that Dykstra will in the future execute
agreements or become a participant in various plans or programs which also
contain terms inconsistent with this Employment Agreement. Those agreements and
documents include, by way of illustration only and not by way of limitation, the
following:

  •   Management Incentive Plan     •   Various “long-term incentive programs”
covered by the Viad Corp 2007 Omnibus Incentive Plan, or its successor plan    
•   Various plans or agreements providing for stock options, restricted stock,
etc.     •   Performance Unit Incentive Plan     •   Awards, Grants, or
Agreements pertaining to Compensation, Stock Incentives, or other aspects of
Dykstra’s compensation or benefits     •   Senior Executive Medical Plan     •  
Supplemental Executive Retirement Plan     •   Code of Ethics     •   Always
Honest Policy     •   Other Codes of Conduct

-7-



--------------------------------------------------------------------------------



 



    It is the intention of the parties that, to the extent the terms of any
plan, award, grant, agreement, acknowledgment, policy, or other document
executed or acknowledged by Dykstra, or made available to Dykstra by Viad,
regardless of the date of such execution, acknowledgment, or grant of access,
are inconsistent with the terms of this Employment Agreement, this Employment
Agreement shall govern with respect to Sections 5 and 6(a). Viad has an interest
in using form documents for its employees pertaining to such matters and
maintaining uniformity in their provisions, and the parties agree that, for
purposes of convenience only, instead of modifying each document to make it
conform to the provisions of this Agreement, this provision shall be sufficient
to effect that result with respect to Sections 5 and 6(a). The terms of this
Employment Agreement, including this provision, may be modified only by a
subsequently executed Employment Agreement which both (a) explicitly identifies
this Agreement and the date of its execution, and (b)(i) identifies the
particular provisions being modified or (ii) in the event this Agreement is to
be superseded in its entirety, explicitly so provides. This provision does not,
however, affect in any way Dykstra’s rights in the event of a “Change in
Control” as defined in the Viad Corp Executive Severance Plan (Tier I) or rights
(contractual or otherwise) available to Dykstra in the event of voluntary
termination of employment (other than for Good Reason pursuant to Section 5(b)),
or in the event of retirement, death or disability.   15.   Compliance with
Section 409A.       This Agreement is intended to satisfy, or otherwise be
exempt from, the requirements of Section 409A of the Internal Revenue Code
(“Section 409A”). To the extent that any term of this Agreement fails to satisfy
those requirements or fails to be exempt from Section 409A, such term shall be
modified in a manner that brings the Agreement into compliance with Section 409A
while preserving as closely as possible the original intent of the Agreement.
Payments pursuant to section 5(a) and 5(b) of this Agreement are intended to
qualify as short-term deferrals not subject to the six-month delay in payment
for specified employees under Section 409A.   16.   Survival.       Provisions
contained in this Agreement that by their sense and context are intended to
survive completion of performance, termination or cancellation of this Agreement
shall so survive.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.

             
 
      /s/ Paul B. Dykstra    
 
           
 
      Paul B. Dykstra    
 
           
 
           
 
      Viad Corp    
 
           
 
           
 
  By:   /s/ Jess Hay    
 
           
 
  Its:   Chair, Human Resources Committee    

-8-